IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1453-06


DORAN WILBURN WALKER, Appellant

v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

JOHNSON  COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of five counts of sexual assault and one count of
indecency with a child.  The jury assessed his punishment at confinement for fifteen years
for four counts of sexual assault and the indecency with a child count, and twenty years
and a fine of $10,000 for the remaining sexual assault count.  The Court of Appeals
affirmed the conviction. Walker v. State, No. 10-05-00284-CR (Tex. App. -- Waco,
delivered August 9, 2006).  Appellant's petition for discretionary review was dismissed as
untimely filed on November 1, 2006.  Appellant has filed a motion for rehearing
requesting reinstatement of his petition so that it will be considered by this Court. 
Appellant's motion for rehearing is granted.  His petition filed on October 26, 2006 is
reinstated as of December 20, 2006, and will be considered in accord with Tex.R.App.P.
68.

Delivered December 20, 2006
Do not publish